ORDER

PER CURIAM:
AND NOW this 15th day of April, 1998, the petition for allowance of appeal is granted, the Order of the Superior Court is reversed and the matter is remanded to the Court of Common Pleas of Montgomery County for consideration of the motion for judgment of non pros based upon Jacobs v. Halloran, 1998 WL 149478, — Pa. -, — A.2d - (Pa.1998) and Marino v. Hackman, 1998 WL 151083, - Pa. -, - A.2d - (Pa.1998).
Petitioner’s application for leave to supplement pursuant to Rule 2501(a) is denied.